Citation Nr: 0804896	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  05-12 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for left foot 
disability.  

3.  Entitlement to service connection for right foot 
disability.  

4.  Entitlement to service connection for stomach disability, 
to include gastroesophageal reflux disease (GERD).  

5.  Entitlement to an initial rating in excess of 10 percent 
for lumbar strain.  

6.  Entitlement to an initial rating in excess of 10 percent 
for cervical sprain.  

7.  Entitlement to an initial rating in excess of 10 percent 
for right knee disability prior to February 20, 2003.  

8.  Entitlement to a rating in excess of 20 percent for right 
knee disability from April 1, 2003, to June 4, 2004.  

9.  Entitlement to a rating in excess of 20 percent for right 
knee disability from August 1, 2004, to April 7, 2005.  

10.  Entitlement to a rating in excess of 20 percent for 
right knee disability since June 1, 2005.  

11.  Entitlement to an effective date earlier than December 
1, 2003, for additional compensation for a dependent child.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from October 1980 to 
December 1986, and from April 1987 to February 2001.  

These matters come to the Board of Veterans' Appeals (Board) 
following January 2002, August 2003, and January 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  The veteran had 
requested a Board hearing but withdrew that request in May 
2005.  

The Board notes that the veteran has been awarded temporary 
total (100 percent) convalescent ratings for right knee 
arthroscopic surgery under 38 C.F.R. § 4.30 (2007).  The 
awards are effective February 20, 2003, to April 1, 2003; 
effective June 4, 2004, to August 1, 2004; and effective 
April 7, 2005, to June 1, 2005.  The issues on appeal 
concerning the veteran's service-connected right knee 
disability, as presented on the cover page, reflect the 
above-noted actions.  Additionally, as the appeal with 
respect to the veteran's claims for higher ratings for right 
knee disability, for low back disability, and for cervical 
spine disability emanate from the veteran's disagreement with 
the initial ratings assigned following the grants of service 
connection, the Board has characterized the claims for an 
initial rating, in accordance with Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  

In October 2003 the veteran withdrew his notice of 
disagreement with respect to his claims for service 
connection for left wrist disability, for right wrist 
disability, and for left ankle disability.  In addition, the 
veteran had perfected an appeal to a claim for service 
connection for tinnitus.  In an August 2005 rating decision, 
the RO granted service connection for tinnitus and assigned a 
10 percent rating.  
The Board also notes that the veteran was notified in March 
2005 that his VA Form 9 (Appeal to Board of Veterans' 
Appeals) was untimely as to the claim for a compensable 
rating for left shoulder disability.  The record does not 
reflect that the veteran has appealed the RO's determination 
regarding timeliness.  As such, the issue is not in appellate 
status.  In August 2005, the RO increased the veteran's 
disability rating for his left shoulder disability from 
noncompensable to 20 percent.  

The Board notes that in a June 2005 letter, the veteran 
requested additional compensation benefits for a dependent 
child.  In an August 2005 letter, the RO notified the veteran 
that it was adding his dependent child to his award effective 
July 1, 2005.  In September 2005, the veteran filed a notice 
of disagreement in which he contended that he should be 
awarded additional compensation benefits for his dependent 
child back to March 1, 2003 (the effective date at which 
point the veteran's combined disability rating was first 
noted as being 30 percent or higher).  In October 2005, the 
RO awarded an effective date of December 1, 2003, for 
additional compensation benefits for the veteran's dependent 
child.  In this case, the claims file does not reflect that 
the RO has issued a statement of the case in response to the 
veteran's notice of disagreement.  Consequently, the Board 
does not have jurisdiction to review the veteran's claim 
regarding an effective date earlier than December 1, 2003, 
for additional compensation for a dependent child.  38 C.F.R. 
§§ 20.200, 20.202 (2007).  Nevertheless, the issue will be 
remanded with instructions to issue a statement of the case.

(The decision below addresses the veteran's claims for 
service connection for hearing loss and for left foot 
disability, as well as higher ratings for right knee 
disability for the period prior to February 20, 2003, and the 
periods from April 1, 2003, to June 4, 2004; and from August 
1, 2004, to April 7, 2005.  Consideration of the remaining 
claims on appeal is deferred pending completion of the 
development sought in the remand that follows the decision.)


FINDINGS OF FACT

1.  The competent medical evidence does not reflect that the 
veteran has hearing loss for purposes of service connection 
under VA regulations, or that the veteran has a left foot 
disability.  

2.  Prior to February 20, 2003, the veteran's right knee 
disability was manifested by subjective complaints of 
persistent aching pain, as well as sharp intermittent pain, 
giving out and swelling of the right knee with activity; 
objective findings reflected full extension; no less than 125 
degrees of flexion; and a lack of malunion of the tibia and 
fibula, ligamentous laxity, or ankylosis.  

3.  From April 1, 2003, to April 7, 2005, (with the exception 
of the period when the temporary total rating was assigned) 
the veteran's right knee disability was manifested by 
subjective complaints of persistent aching pain, as well as 
sharp intermittent pain, giving out and swelling of the right 
knee with activity; objective findings reflected no less than 
2 degrees of extension; no less than 119 degrees of flexion; 
and a lack of malunion of the tibia and fibula, ligamentous 
laxity, or ankylosis.  




CONCLUSIONS OF LAW

1.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2007).  

2.  The veteran does not have a left foot disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  

3.  The criteria for a rating greater than 10 percent for 
right knee disability prior to February 20, 2003, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.71, 4.71a, Diagnostic Codes 5256-
5263 (2007).

4.  The criteria for a rating greater than 20 percent for 
right knee disability from April 1, 2003, to June 4, 2004, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71, 4.71a, Diagnostic Codes 
5256-5263 (2007).

5.  The criteria for a rating greater than 20 percent for 
right knee disability from August 1, 2004, to April 7, 2005, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.71, 4.71a, Diagnostic Codes 
5256-5263 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision on the claims 
for service connection for hearing loss and for left foot 
disability, as well as higher initial ratings for a right 
knee disability for the period prior to February 20, 2003, 
and the periods from April 1, 2003, to June 4, 2004; and from 
August 1, 2004, to April 7, 2005, on appeal has been 
accomplished.  

In this case, through December 2002 and June 2003 notice 
letters, the veteran received notice of the information and 
evidence needed to substantiate his claims for service 
connection.  Thereafter, the veteran was afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has been afforded ample opportunity to submit 
information and/or evidence needed to substantiate his claims 
for service connection.  

The Board also finds that the notice letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the RO also notified 
the veteran that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The RO also invited the 
veteran to submit evidence in support of his claims.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims held that proper VCAA notice should notify the veteran 
of:  (1) the evidence that is needed to substantiate the 
claim, (2) the evidence, if any, to be obtained by VA, and 
(3) the evidence, if any, to be provided by the claimant; and 
(4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met with respect to the veteran's 
claims both for service connection and for higher ratings.  
The Board notes that the veteran was not provided notice as 
to effective date and rating criteria provisions.  See 
Dingess/Hartman v. Nicholson, supra.  However, the Board does 
not now have such issues before it with respect to the claims 
for service connection.  Consequently, a remand for 
additional notification on these questions is not necessary.

The Board has considered the Court's recent holding in 
Vazquez-Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 30, 
2008), concerning increased compensation claims and 38 U.S.C. 
§ 5103(a) notice requirements.  The Board notes that a claim 
for increased rating and a claim for a higher initial rating 
are similar in that the veteran seeks a higher evaluation for 
his service-connected disability.  The Court, however, did 
not hold in Vazquez-Flores that the VCAA notice requirements 
set forth in that decision applied to initial rating claims.  

In this regard, for example, if a veteran files a claim for 
service connection for a disability, he is provided with VCAA 
notice as to that claim, the claim is granted, and he files 
an appeal with respect to the rating assigned and/or 
effective date of the award, VA is required to follow a 
procedure different from the VCAA notification.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
Board notes that after an appellant has filed a notice of 
disagreement as to the initial effective date or disability 
rating assigned-thereby initiating the appellate process-
different, and in many respects, more detailed notice 
obligations arise, the requirements of which are set forth in 
sections 38 U.S.C.A. §§ 7105(d) and 5103A.  Id.  

Here, the veteran's claim for a higher initial rating for 
service-connected right knee disability would appear to fall 
squarely within the fact pattern above.  Thus, no additional 
VCAA notice was required with respect to that issue on 
appeal.  The Board is aware that the veteran was not issued a 
notice letter prior to his claim for service connection for 
right knee disability being granted in January 2002.  
However, the RO's June 2003 notice letter apprised the 
veteran of the evidence, if any, to be obtained by VA, and 
the evidence, if any, to be provided by the claimant.  In 
response, the veteran has submitted evidence and argument in 
support of his claim as well as identified relevant medical 
evidence.  Furthermore, in a December 2005 VA Form 646 
(Statement of Accredited Representation in Appealed Case), 
the veteran's representative noted that the veteran believed 
his right knee disability was more severe than the criteria 
for a 20 percent evaluation.  Based on this argument noted in 
the VA Form 646, the veteran and his representative have 
demonstrated actual knowledge of what is necessary to 
substantiate the veteran's claim for a higher initial rating 
for right knee disability.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007).  

With regard to the more detailed notice requirements in 
38 U.S.C.A. §§ 7105(d) and 5103A, the veteran was notified in 
January 2002 that his claim for service connection for right 
knee disability (patellofemoral knee syndrome) had been 
granted.  The notice included a copy of the RO's January 2002 
rating decision.  In that rating decision, the veteran was 
informed of the evidence the RO considered and its reasons 
for assigning a noncompensable (0 percent) rating.  The RO 
readjudicated the claim in August 2003 and increased the 
veteran's disability rating to 10 percent.  The veteran was 
again notified of the decision and provided a copy of the 
RO's rating decision, which included the reasons for the 
rating assigned.  In August 2005, the RO issued the veteran a 
statement of the case.  The veteran was notified of the 
relevant rating criteria associated with his claim, informed 
that his disability rating had been increased from 10 percent 
to 20 percent, and provided the reasons and basis for the 
RO's decision.  

Therefore, the Board concludes that nothing about the 
evidence or any response to the RO's notification suggests 
that the claims being decided herein, both for service 
connection and for a higher initial rating, must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  Here, the essential fairness of the adjudication of 
the veteran's claims has not been affected.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims for 
service connection for hearing loss and for left foot 
disability, as well as higher initial ratings for a right 
knee disability for the period prior to February 20, 2003, 
and the periods from April 1, 2003, to June 4, 2004; and from 
August 1, 2004, to April 7, 2005, on appeal.  Here, the 
veteran's service medical records have been associated with 
the claims file, as have identified private treatment 
records.  In addition, the veteran has been provided a number 
of VA examinations in relation to his claims and he has 
submitted evidence in support of his claims.  Neither the 
veteran nor his representative has alleged that there are any 
outstanding medical records probative of the veteran's claims 
that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

A. Hearing Loss

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss becomes manifest to a degree of 10 
percent or more within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

Impaired hearing will be considered to be a disability for VA 
service connection purposes when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or the thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or speech recognition scores are less than 94 percent.  
38 C.F.R. § 3.385.  

The veteran contends that he currently suffers from hearing 
loss that is related to his period of military service.  The 
veteran has reported that he was subjected to aircraft noise 
working on the flight line as well as explosives while 
working as an instructor  on weapon ranges.  He denies any 
post-military noise exposure.  The veteran was not diagnosed 
with hearing loss in service nor were audiometric test 
results reflective of hearing loss for VA service connection 
purposes.  The Board notes that notwithstanding the lack of 
any diagnosis or treatment in service for hearing loss, the 
absence of in-service evidence of hearing loss is not fatal 
to a claim for service connection.  See Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992).  Evidence of a current hearing 
loss disability (i.e., one meeting the requirements of 
§ 3.385, as noted above) and a medically sound basis for 
attributing such disability to service may serve as a basis 
for a grant of service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet.  App. 155, 159 (1993).  

The most relevant evidence of record consists of a report of 
July 2001 VA audiological examination and a report of October 
2003 VA audiological examination.  With respect to the July 
2001 audiological examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
10
LEFT
10
5
5
5
25

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and in the left ear.  The examiner 
noted that early signs of a noise induced hearing loss were 
present in the higher frequencies.  Furthermore, that the 
veteran's use of hearing protection saved him from suffering 
a ratable impairment.  

With respect to the October 2003 audiological examination, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
10
LEFT
5
5
5
10
25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 94 percent in the left ear.  

Based on the July 2001 and October 2003 audiological 
examinations, the Board finds that the veteran does not have 
a hearing disability for VA service connection purposes.  
Here, the evidence does not demonstrate an auditory threshold 
of 40 decibels or greater in any of the frequencies of 500, 
1000, 2000, 3000, and 4000 hertz; thresholds for at least 
three of the frequencies 26 decibels or greater; or speech 
recognition scores less than 94 percent.  38 C.F.R. § 3.385.  
The Board has considered the veteran's arguments with respect 
to his claim.  In particular, in February 2004, the veteran 
contended that during his October 2003 VA audiology 
examination he had struggled to hear certain tones and often 
guessed when he thought he heard one.  He added that if not 
for some lucky guesses he could have easily scored less.  The 
Board notes that it is bound by the laws and regulations in 
effect.  Here, notwithstanding the veteran's contentions, the 
current medical evidence does not demonstrate hearing loss 
for VA service connection purposes.  

The Board does not question that the veteran was exposed to 
noise during service.  The veteran is competent to report 
such a fact.  Nevertheless, under the circumstances-given 
the lack of hearing loss that meets the requirements of 
38 C.F.R. § 3.385-the Board concludes that service 
connection for hearing loss is not warranted.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence weighs against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  

B. Left Foot Disability

As noted above, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

The veteran contends that he has a left foot disability that 
is related to service.  The Board notes that Congress has 
specifically limited entitlement to service connection for 
disease or injury to cases where such incidents have resulted 
in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  For 
example, mere pain, alone, without a diagnosed or 
identifiable underlying malady or condition does not in and 
of itself constitute a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom. Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  

A review of the veteran's service medical records reflects 
complaints and treatment for foot pain, and the veteran's use 
of orthotics.  In particular, in March 1991, the veteran 
sought treatment for a tender dorsal left foot.  An X-ray of 
the left foot was negative.  The impression was foot sprain.  
A July 1993 Report of Medical History reflects the veteran's 
report of foot trouble and bilateral medial tibial stress 
syndrome.  It was noted that the problems had resolved 
following the use of orthopedic inserts and there were no 
current problems.  An October 1996 Report of Medical History 
reflects that the veteran had been wearing orthotics for 10 
years due to severe pronation.  A report of December 1996 
podiatry consultation reflects the examiner's note that the 
veteran had a long history of pes planus and that he had been 
wearing inserts for six years.  The examiner also noted that 
the veteran needed new orthotics.  The provisional diagnosis 
was pes planus.  An August 2000 podiatry clinic note reflects 
the veteran's complaint of painful heels.  The assessment was 
plantar fasciitis.  

An October 2000 Report of Medical History (for purposes of 
retirement from service) notes the veteran's reported 
problems with his feet for which he wore orthotics.  An 
associated October 2000 Report of Medical Examination 
reflects that the veteran's feet were normal on clinical 
evaluation.  

A review of the relevant post-service medical evidence 
reflects a report of October 2003 VA feet examination.  The 
examiner noted the veteran's pertinent service medical 
history concerning his feet.  He also noted the veteran's 
report of no foot pain at rest but a dull aching sensation in 
the feet when walking.  The veteran reported wearing 
orthotics.  On clinical evaluation, there was a five degree 
valgus deviation of the Achilles but no other reported 
abnormality to include a lack of pain on manipulation.  An 
associated radiographic study of the left foot revealed a 
normal left arch, normal bones and joints, and a posterior 
talar beak.  The radiographic impression identified the left 
foot as normal with preserved plantar arch.  The VA 
examiner's impression reflected a normal left foot.  

Thus, notwithstanding the report in service of the veteran 
having pes planus or plantar fasciitis, the two most recent 
examinations of the veteran's left foot-a service separation 
medical examination in October 2000 and a VA examination in 
October 2003-reflect a normal left foot.  Otherwise, no 
other post-service medical evidence reflects a diagnosis for 
a left foot disability, and the veteran has neither presented 
nor alluded to any medical evidence establishing that he has 
a current left foot disability.  In the absence of proof of 
any diagnosed or identifiable underlying malady or condition, 
as compared to left foot pain, an essential requirement for 
service connection is not met.  Therefore, service connection 
for a left foot disability is not warranted.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

C. Right Knee Disability Prior to April 7, 2005

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran. 38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as 
here, the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged ratings" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  See Fenderson, 
12 Vet. App. at 126.

The Board notes that, when evaluating musculoskeletal 
disabilities rated on the basis of limitation of motion, VA 
must consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995); see also Johnson v. Brown, 
9 Vet. App. 7 (1996).  

By way of preliminary history, the medical evidence reflects 
that the veteran underwent right knee arthroscopic surgery in 
February 2003.  In particular, the procedure included 
infrapatellar fat pad resection as well as resection of the 
inferior margin of the right patella.  The veteran again 
underwent arthroscopic right knee surgery in June 2004.  
Findings included an anterior tear of the lateral meniscus, 
possible patellar ligament insufficiency, and contact 
chondral damage to the femoral condyle.  A subsequent right 
knee arthroscopic surgery was performed in June 2005.  The 
postoperative diagnosis was right knee medial meniscus tear, 
anterior horn and body; lateral meniscus tear of the 
posterior horn; and arthrofibrosis with infrapatellar fat-pad 
contracture syndrome.  

As noted in the Introduction, above, the veteran has been 
awarded temporary total (100 percent) convalescent ratings 
for right knee arthroscopic surgery under 38 C.F.R. § 4.30.  
The awards were effective February 20, 2003, to April 1, 
2003; June 4, 2004, to August 1, 2004; and April 7, 2005, to 
June 1, 2005.  The veteran's complaints during the course of 
the appeal period regarding his right knee have included 
persistent aching pain, as well as sharp intermittent pain, 
giving out and swelling of the right knee with activity.  The 
RO has rated the veteran's right knee disability analogous to 
impairment of the tibia and fibula with slight knee 
impairment (prior to February 20, 2003) and moderate knee 
impairment (since April 1, 2003).  See 38 C.F.R. §§ 4.20, 
4.71a, Diagnostic Code 5262.  

With respect to the medical evidence prior to February 20, 
2003, a report of July 2001 VA examination reflects range of 
motion of the right knee as being 0-140 degrees.  There was 
slight subpatellar tenderness without swelling, subluxation, 
or lateral instability.  The diagnosis was patellofemoral 
knee syndrome.  A report of August 2002 magnetic resonance 
imaging (MRI) study revealed a normal right knee.  A private 
examination of the veteran's right knee in October 2002 
revealed a diagnosis of chronic patellar tendonitis as well 
as old right anterior cruciate ligament (ACL) tear without 
significant increased laxity.  Medical records associated 
with the veteran's physical therapy treatment in October and 
November 2002 reflect flexion of the right knee as no worse 
than 125 degrees with full extension.  The veteran was noted 
to complain of pain with activity.  

In this case, the Board finds that the veteran's 10 percent 
rating for right knee disability prior to February 20, 2003, 
is proper.  The medical evidence does not demonstrate 
malunion of the tibia and fibula with moderate knee 
impairment; thus a higher rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5262 is not warranted.  Additionally, the 
right knee is not ankylosed, nor is there evidence 
demonstrating subluxation or lateral instability of the right 
knee.  Therefore, a higher rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5256 for knee ankylosis or a separate rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257 for recurrent 
subluxation or lateral instability, is not warranted.  The 
Board also finds no evidence of dislocation of semilunar 
cartilage; thus a higher rating is not warranted under 
38 C.F.R. § 4.71a, Diagnostic Code 5258.  Likewise, there is 
no evidence to suggest that the veteran's pain (as alleged) 
is so disabling as to approximate the level of impairment 
required for the assignment of an evaluation more than the 
current 10 percent rating based on either limitation of 
flexion (diagnostic code 5260), or limitation of extension 
(diagnostic code 5261).  The Board simply does not find that 
in light of no worse than 125 degrees of flexion and full 
extension of the right knee during this period, that the 
veteran's right knee disability approximates flexion limited 
to 45 degrees or extension limited to 10 degrees, thus 
warranting compensable ratings under diagnostic code 5260 or 
diagnostic code 5261, respectively.  38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71, 4.71a, Diagnostic Codes 5260, 5261; DeLuca, 8 
Vet. App. at 204-7.  See also VAOPGCPREC 9-2004 (September 
17, 2004) (separate ratings under diagnostic code 5260 and 
diagnostic code 5261 may be assigned for disability based on 
limitation of motion of the same joint).  

For all the foregoing reasons, the Board finds that the 10 
percent rating assigned for right knee disability prior to 
February 20, 2003, is proper, and that the criteria for 
higher evaluation have not been met.  

With respect to that medical evidence since April 1, 2003, 
physical therapy notes dated in April and May 2003 reflect 
the veteran's complaints of buckling of the right knee and 
knee soreness.  Right knee flexion was reported as no worse 
than 119 degrees with full extension.  A VA clinical note 
dated in January 2004 reflects that on examination the 
veteran's right knee demonstrated normal valgus and varus 
stress; normal patellar apprehension, ballottement and grind; 
negative drawer sign and compression test; and no edema, 
redness, or effusion.  Thereafter, in March 2004, an MRI of 
the veteran's right knee revealed a small joint effusion, as 
well as a peripheral radial capsular tear at the anterior 
insertion of the lateral meniscus.  A report of May 2004 
private examination reflected that the veteran's right knee 
stability remained excellent.  A report of June 2004 private 
examination noted that the veteran had excellent flexion and 
extension, adequate quadriceps size and strength, excellent 
collateral and cruciate ligament stability.  Furthermore, the 
examiner noted that there was no report (presumably either 
subjectively or objectively) of stress pain.  

Following surgery in June 2004, a physical therapy note dated 
in August 2004 revealed right knee flexion limited to 128 
degrees and extension limited to 2 degrees.  A September 2004 
physical therapy note reflects the veteran's report that he 
used a leg press machine at home and experienced no pain in 
his right knee.  However, he experienced edema in his right 
knee when using a stationary bike in addition to increased 
pain in the right knee when walking long distances or walking 
stairs.  

A report of March 2005 private examination of the veteran's 
right knee revealed the veteran's complaints of right knee 
pain with using stairs; as well as locking, popping, joint 
stiffness, and giving away of the right knee.  Clinical 
evaluation of the right knee revealed mild effusion, range of 
motion from 0-120 degrees, normal ligamentous findings, and 
pain along the medial and lateral joint line.  A January 2005 
MRI of the right knee was noted to reveal separation of the 
anterior horn meniscocapsular junction involving the lateral 
meniscus as well as scar tissue along the fat pad area and 
anterior horn of the medial meniscus.  The examiner's 
assessment was derangement of the anterior horn of the 
lateral and medial meniscus, ankylosis of the lower leg 
joint, and knee pain.  

In this case, the Board finds that the veteran's 20 percent 
rating for right knee disability for the period April 1, 
2003, to June 4, 2004; and the period August 1, 2004, to 
April 7, 2005, is proper.  Here, the medical evidence does 
not demonstrate malunion of the tibia and fibula with severe 
knee impairment; thus a higher rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 is not warranted.  
Additionally, the right knee is not ankylosed, nor is there 
evidence demonstrating subluxation or lateral instability of 
the right knee.  In this regard, the Board is aware that the 
March 2005 examination report reflected an assessment of 
right lower leg joint ankylosis.  The Board notes that 
"ankylosis" is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  As the March 
2005 examination report reflects that the veteran could flex 
and extend his right knee, albeit limited, it cannot be said 
that the right knee joint was in fact ankylosed.  Therefore, 
a rating under 38 C.F.R. § 4.71a, Diagnostic Code 5256 for 
knee ankylosis or under 38 C.F.R. § 4.71a, Diagnostic Code 
5257 for recurrent subluxation or lateral instability is not 
warranted.  

The Board also finds no clinical evidence to suggest that the 
veteran's pain (as alleged) is so disabling as to approximate 
the level of impairment required for the assignment of an 
evaluation more than the current 20 percent rating for the 
periods in question based on either limitation of motion.  
The Board simply does not find that in light of no worse than 
119 degrees of flexion and the lack of 2 degrees of extension 
of the right knee, that the veteran's right knee disability 
approximates flexion limited to 45 degrees or extension 
limited to 10 degrees, thus warranting compensable ratings 
under diagnostic code 5260 or diagnostic code 5261, 
respectively.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5260, 5261; DeLuca, 8 Vet. App. at 204-7.  
See also VAOPGCPREC 9-2004.  

For all the foregoing reasons, the Board finds that the 20 
percent rating currently assigned for disability of the right 
knee for the period April 1, 2003, to June 4, 2004; and for 
the period August 1, 2004, to April 7, 2005, is proper, and 
that the criteria for higher evaluation during these periods 
have not been met.  

The Board has taken into consideration the veteran's argument 
offered in May 2004 that his right knee disability affected 
his quality of life and his ability to apply for and accept 
new job opportunities.  While the Board does not doubt the 
veteran's contentions in this regard, VA's Schedule for 
Rating Disabilities is based on the average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1; 
see also 38 C.F.R. § 4.10 (2007) (basis of disability 
evaluations is the body's ability as a whole, or its 
individual parts, to function under ordinary conditions of 
daily life, including employment); Moore v. Nicholson, 21 
Vet. App. 211, 218 (2007).  

The above determination is based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
right knee disability for the period prior to February 20, 
2003; and the periods from April 1, 2003, to June 4, 2004, 
and from August 1, 2004, to April 7, 2005, is so exceptional 
or unusual as to warrant the assignment of a higher rating on 
an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 
(2007).  Here, the Board simply does not find evidence of 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation) or frequent periods 
of hospitalization, or evidence that the veteran's disability 
associated with his right knee for the periods in question 
otherwise renders impractical the application of the regular 
schedular standards.  Therefore, the criteria for invoking 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the claim for a rating higher 
than 10 percent for right knee disability prior to February 
20, 2003; as well as the claims for ratings higher than 20 
percent for right knee disability from April 1, 2003, to June 
4, 2004, and from August 1, 2004, to April 7, 2005, must be 
denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.71,  4.71a, 
Diagnostic Codes 5256-5262.


ORDER

Service connection for hearing loss is denied.  

Service connection for left foot disability is denied.  

A rating greater than 10 percent for right knee disability 
for the period prior to February 20, 2003, is denied.  

A rating greater than 20 percent for right knee disability 
from April 1, 2003, to June 4, 2004, is denied.  

A rating greater than 20 percent for right knee disability 
from August 1, 2004, to April 7, 2005, in denied.  


REMAND

As noted in the Introduction above, in August 2005, following 
the veteran's request for additional compensation benefits 
for a dependent child, the RO notified the veteran that it 
was adding his dependent child to his award effective July 1, 
2005.  In September 2005, the veteran filed a notice of 
disagreement, contending that the effective date for the 
award of additional compensation benefits for his dependent 
child should be March 1, 2003.  In October 2005, the RO 
awarded an earlier effective date to December 1, 2003.  See 
e.g., AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant 
has filed a notice of disagreement as to an RO decision 
assigning a particular rating, a subsequent RO decision 
assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  

Here, the next step in the appellate process is for the RO to 
issue the veteran an SOC summarizing the evidence relevant to 
the claim, the applicable legal authority, and the reasons 
that the RO relied upon in making its determination.  See 38 
C.F.R. § 19.29 (2007); Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999); Holland v Gober, 10 Vet. App. 433, 436 (1997).  
Consequently, the claim for an effective date earlier than 
December 1, 2003, for the award of compensation benefits for 
a dependent child must be remanded to the RO for the issuance 
of an SOC.  The Board emphasizes, however, that to obtain 
appellate review of any issue not currently in appellate 
status, a substantive appeal must be filed after an SOC is 
issued by the RO.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.201, 20.202 (2007).

With respect to the veteran's claim for service connection 
for a right foot disability, as noted above, service medical 
records reflect the veteran's complaints and treatment for 
foot pain and his use of orthotics.  While there were reports 
that the veteran had pes planus and plantar fasciitis, at 
separation the veteran's feet were found to be normal.  A 
post-service VA examination in October 2003 also revealed a 
finding of normal feet.  The veteran's feet were also X-rayed 
as part of the October 2003 examination and while the 
radiologist's impression was normal feet, the radiographs did 
identify minimal osteoarthritic changes of the right foot at 
the mid-foot joints dorsally.  Thus, while no disability for 
VA service connection purposes was identified with respect to 
the left foot, there was such a disability identified with 
respect to the right foot-osteoarthritic changes at the mid-
foot joints-notwithstanding the impression of the 
radiologist or VA examiner.  

With respect to the veteran's claim for service connection 
for stomach disability, to include GERD, service medical 
records reflect that during his separation medical 
examination in October 2000, the veteran noted in a Report of 
Medical History that he had indigestion.  The veteran has 
since reported that during the last few years of active 
service, he began having indigestion problems that gradually 
worsened each year.  He was able to treat his indigestion 
with Tums and other antacids but soon after service the 
antacids were no longer effective.  An April 2002 private 
treatment record reflects the veteran's reported history of 
longstanding reflux, regurgitation, and pyrosis-type 
symptoms.  Diagnostic testing revealed esophagitis.  The 
Board notes that the veteran is competent to provide 
testimony concerning factual matters of which he has first 
hand knowledge (i.e., experiencing indigestion problems 
during service).  See e.g., Barr v. Nicholson, 21 Vet. App. 
303, 307-08 (2007) (the Board may not reject as not credible 
any uncorroborated statements merely because the 
contemporaneous medical evidence is silent as to complaints 
or treatment for the relevant condition or symptoms); see 
also Washington v. Nicholson, 19 Vet. App. 362 (2005).  

Under the regulations, action should be undertaken by way of 
obtaining additional medical opinion if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  
1) competent evidence of diagnosed disability or symptoms of 
disability; 2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period (competent 
lay evidence may establish this prong); and 3) indicates that 
the claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4) (2007).  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (The third prong of 
38 C.F.R. § 3.159(c)(4), which requires that the evidence of 
record "indicate" that the claimed disability or symptoms 
may be associated with service, establishes a low threshold.)

As for the claims for higher ratings for cervical disability 
and for low back disability, the Board notes that when 
evaluating musculoskeletal disabilities rated on the basis of 
limitation of motion, VA must consider granting a higher 
rating in cases in which functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination is demonstrated.  See 38 C.F.R. §§ 4.40, 4.45 
(2007); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
Johnson v. Brown, 9 Vet. App. 7 (1996).  In VA Fast Letter 
06-25 (November 29, 2006), VA's Compensation & Pension 
Service noted that to properly evaluate any functional loss 
due to pain, examiners, at the very least, should undertake 
repetitive testing (to include at least three repetitions) of 
the joint's or spine's range of motion, if feasible.  It was 
determined that such testing should yield sufficient 
information on any functional loss due to an orthopedic 
disability.  

Here, the veteran has undergone VA examinations with respect 
to his cervical and lumbar spines in July 2001 and June 2005.  
In the report of June 2005 VA examination, the examiner 
reported range of motion findings but no repetitive testing 
of the cervical or lumbar spine was identified as having been 
conducted.  During the examination, the veteran was reported 
to demonstrate pain at the extremes of motion of his cervical 
spine.  Likewise, in a September 2005 VA Form 9, the veteran 
complained of flare- ups of low back pain which limited his 
range of motion.  In this regard, the veteran has submitted a 
report of December 2004 MRI study of the lumbar spine which 
reveals a small acute disk herniation at L5-S1.  

As to the claim for a higher rating for right knee 
disability, since June 1, 2005, the Board notes that in a 
report of June 2005 VA examination, the examiner noted that 
active flexion of the right knee was to 88 degrees with 
severe pain, and that passive flexion was too painful for the 
veteran to be measured.  The veteran's right knee was noted 
to extend to 0 (zero) degrees.  The examiner also noted that 
the veteran guarded his right knee severely because of the 
pain that he experienced with any flexion and/or extension.  
Here, it would appear that the veteran's ability to flex his 
right knee on his own is completely compromised.  It also 
appears that the veteran's ability to extend his right knee 
involves painful motion.  However, at what point pain begins 
is not readily apparent based on the examination findings.  
In this regard, it is conceivable that the veteran's right 
knee approximates flexion limited to 15 degrees, thus 
warranting a 30 percent rating; and extension limited to 45 
degrees, thus warranting a 50 percent rating.  

VA regulations provide that where the examination report does 
not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes.  38 C.F.R. § 4.2 (2007).  Where the 
Board makes a decision based on an examination report which 
does not contain sufficient detail, remand is required for 
compliance with the duty to assist by conducting a thorough 
and contemporaneous medical examination.  Goss v. Brown, 9 
Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 
569 (1993).  

In light of the evidence of record, as well as the need for 
definitive medical opinions in connection with the veteran's 
remaining claims for service connection, the veteran should 
be scheduled for additional VA medical examinations.  In this 
regard, the veteran should be scheduled for an orthopedic 
examination to evaluate disability of the cervical spine, 
lumbar spine, and right knee.  Furthermore, the examiner 
should include a well reasoned medical opinion addressing the 
nature and etiology of any diagnosed right foot disability.  
The veteran should also be scheduled for a gastroenterology 
examination in which the examiner should provide a well 
reasoned medical opinion addressing the nature and etiology 
of any diagnosed stomach disability (to include GERD and/or 
esophagitis).  Any opinions requested should be based upon 
consideration of the veteran's documented history and 
assertions through review of the claims file.  38 U.S.C.A. 
§ 5103A (West 2002).  (The Board emphasizes to the veteran 
that failure to report to any scheduled examination, without 
good cause, may result in a denial of his claim(s).  See 
38 C.F.R. § 3.655(b) (2007).)

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000.  
However, identification of specific actions requested on 
remand does not relieve VA of the responsibility to ensure 
full compliance with the Act and its implementing 
regulations.  Hence, in addition to the actions requested 
above, VA should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claims remaining on appeal.  

In view of the foregoing, these matters are REMANDED for the 
following action

1.  The RO should issue to the veteran 
and his representative an SOC addressing 
the claim for an effective date earlier 
than December 1, 2003, for additional 
compensation for a dependent child.  
Along with the SOC, the RO must furnish 
to the veteran and his representative a 
VA Form 9 (Appeal to Board of Veterans' 
Appeals) and afford them the applicable 
time period for perfecting an appeal to 
this issue.  (The veteran and his 
representative are hereby reminded that 
appellate consideration of this claim may 
be obtained only if a timely substantive 
appeal is submitted.)  If, and only if, 
the veteran files a timely substantive 
appeal, this issue should be returned to 
the Board.  

2.  The claims file should be reviewed 
and the AOJ should ensure that all 
notification (in particular, 
correspondence specifically addressing 
the VCAA notice and duty-to-assist 
provisions with respect to the claims for 
higher initial ratings for cervical spine 
disability, for lumbar spine disability, 
and for right knee disability since June 
1, 2005) and development procedures per 
the statutory provisions at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 are met.  
This should include requesting that the 
veteran provide sufficient information, 
and if necessary, authorization to enable 
VA to obtain any additional pertinent 
evidence not currently of record 
pertaining to the claims remaining on 
appeal.  

3.  After securing any additional 
records, the veteran should be scheduled 
for orthopedic and gastroenterological 
examinations at an appropriate VA medical 
facility.  The entire claims file must be 
made available to and reviewed by the 
physician(s) designated to examine the 
veteran.  All appropriate tests and 
studies (to include X-rays and range of 
motion studies, reported in degrees) 
should be accomplished, and all clinical 
findings should be reported in detail.  

Orthopedic examination-The examiner 
should report all clinical findings in 
detail, to include reporting range of 
motion of the cervical spine and 
thoracolumbar spine in all directions, as 
well as the right knee (in degrees).  
Clinical findings should also include 
whether, during the examination, there is 
objective evidence of pain on motion (if 
pain on motion is present, the examiner 
must indicate at which point pain 
begins), weakness, excess fatigability, 
and/or incoordination associated with the 
cervical spine, thoracolumbar spine, and 
right knee; and whether, and to what 
extent, the veteran experiences 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups or with repeated use.  The 
examiner should express such functional 
losses in terms of additional degrees of 
limited motion.  

Note:  To properly evaluate any 
functional loss due to pain, C&P 
examiners, as per C&P Service policy, 
should at the very least undertake 
repetitive testing (to include at least 
three repetitions) of any joint's range 
of motion.  See VA Fast Letter 06-25 
(November 29, 2006).  Loss of motion, 
whether clinically shown, or estimated 
based on functional impairment, should be 
described for both flexion and extension.

Furthermore, the orthopedic examiner 
should evaluate the veteran's right foot 
and identify any current disability 
associated with the right foot.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that any identified 
disability of the right foot is related 
to the veteran's period of military 
service.  In particular, the examiner 
should consider the report of October 
2003 VA foot examination and the 
associated radiographic study in which 
minimal osteoarthritic changes of the 
right foot at the mid-foot joints 
dorsally were identified.  

The basis for any opinion should be 
explained in detail and supported by 
clinical data or other rationale. 

Gastroenterological examination-All 
clinical findings should be reported in 
detail.  The examiner should be asked to 
review the claims file and examine the 
veteran and identify any current 
gastroenterological disabilities.  The 
examiner should then render an opinion as 
to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that any identified stomach 
disability or GERD is related to the 
veteran's period of military service.  

The basis for any opinion should be 
explained in detail and supported by 
clinical data or other rationale. 

4.  After undertaking any other 
development deemed appropriate, the 
veteran's claims remaining on appeal 
should be readjudicated.  If any benefit 
sought is not granted, the veteran should 
be furnished with a supplemental 
statement of the case (SSOC) and afforded 
an opportunity to respond before the 
record is returned to the Board for 
further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
VA.  The veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


